Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-28-2006

Vega v. US Dept Justice
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5125




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Vega v. US Dept Justice" (2006). 2006 Decisions. Paper 1198.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1198


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BPS-182                                                      NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                     No. 05-5125


                                    JOSE VEGA,

                                               Appellant

                                          v.

     UNITED STATES DEPARTMENT OF JUSTICE; FEDERAL BUREAU
 OF PRISONS; WARDEN D. SCOTT DODRILL, USP Lewisburg; LT. KNOX, USP
 Lewisburg; C.O. FISHER, USP Lewisburg; C.O. HEAGANBACH, USP Lewisburg;
     DR. NOONE, USP Lewisburg; OFFICER HUMMER, USP Lewisburg; S.
  INVESTIGATION SPECIALIST EDINGER, Special Intelligence Specialist, USP
    Lewisburg; P.D. BUIANICH, USP Lewisburg; DR. A. BUSSANICH; IVAN
                       NAVARRO, Physicians Assistant


                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                           (D.C. Civ. No. 04-cv-02398)
                       District Judge: William W. Caldwell


          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    April 6, 2006

           Before: RENDELL, AMBRO and GREENBERG, Circuit Judges

                                (Filed April 28, 2006)


                                      OPINION

PER CURIAM

     In October 2004, Jose Vega, a federal prisoner proceeding pro se, initiated the
underlying Bivens1 action in the United States District Court for the Middle District of

Pennsylvania. In his complaint, which he subsequently amended, Vega alleged that the

defendants violated his Fifth and Eighth Amendment rights. According to Vega, after he

attacked an assistant warden with a razorblade on March 14, 2003, the defendants

assaulted him and then denied him medical treatment for his injuries. The defendants

filed a motion for summary judgment in which they argued that Vega failed to properly

exhaust his administrative remedies prior to filing suit.

       In a detailed twenty-five page opinion, the District Court concluded that Vega had

failed to exhaust his administrative remedies regarding the alleged assault and denial of

medical care prior to filing his Bivens action. See, e.g., 42 U.S.C. § 1997e(a) (an inmate

is prohibited from bringing a civil rights suit alleging specific acts of unconstitutional

conduct by prison officials until the inmate has exhausted available administrative

remedies); Booth v. Churner, 523 U.S. 731, 741 (2001) (explaining that the exhaustion

requirement of the Prison Litigation Reform Act of 1995 (“PLRA”) applies to grievance

procedures “regardless of the relief offered by the administrative procedures”); Spruill v.

Gillis, 372 F.3d 218 (3d Cir. 2004) (concluding that a prisoner must properly exhaust

administrative remedies or risk procedural default). The District Court also found lacking

in merit Vega’s allegations that he was prevented by prison authorities from timely

pursuing the prison grievance process. See, e.g., Brown v. Croak, 312 F.3d 109, 112 (3d



       1
        See Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403
U.S. 388 (1971).

                                              2
Cir. 2002) (administrative remedy unavailable where prison security officials told inmate

to wait to file grievance until after the investigation was complete); Camp v. Brennan,

219 F.3d 279, 281 (3d Cir. 2000) (administrative remedy unavailable where inmate put on

grievance restriction). Accordingly, by order entered November 4, 2005, the District

Court granted the defendants’ motion for summary judgment.

       Vega then filed in the District Court a motion to amend certain findings of facts

pursuant to Federal Rule of Civil Procedure 52(b), wherein he asserted that the District

Court omitted and misconstrued facts in granting the defendants’ motion for summary

judgment. Vega also filed a timely motion for reconsideration pursuant to Federal Rule

of Civil Procedure 59(e), arguing that the exhaustion requirement of the PLRA violated

his Fifth Amendment rights. By order entered December 20, 2005, the District Court

denied Vega’s Rule 52(b) and 59(e) motions on the grounds that: (1) Vega had presented

no new evidence and there were no factual errors to correct; and (2) his challenge to the

constitutionality of the PLRA was meritless.

       Vega has timely appealed the November 4 and December 20 orders. This Court

has jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review of an order

granting a motion for summary judgment. McLeod v. Hartford Life & Acc. Ins. Co., 372
F.3d 618, 623 (3d Cir. 2004). We review the District Court’s denial of motions filed

pursuant to Rule 52(b) and Rule 59(e) for an abuse of discretion. Max’s Seafood Café v.

Quinteros, 176 F.3d 669, 673 (3d Cir. 1999).

       For the reasons thoroughly discussed by the District Court and summarized above,

                                               3
we agree with the District Court’s disposition of this matter. Thus, having found no merit

to this appeal, we will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B). Vega’s motion

for a procedural order is denied.




                                            4